Citation Nr: 1448964	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  10-49 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for mechanical low back pain with intervertebral disc syndrome (hereinafter "low back disability" or "lumbar spine disability").

2.  Entitlement to an initial disability rating in excess of 10 percent for right foot plantar fasciitis.

3.  Entitlement to an initial disability rating in excess of 10 percent for left foot plantar fasciitis.

(An August 2014 separate Board decision addressed the issues of (1) a compensable disability rating for bilateral hearing loss; (2) an increased disability rating in excess of 10 percent for gall bladder removal residuals and scar; (3) an earlier effective date for the 10 percent rating for gall bladder removal residuals and scar; (4) service connection for a neck disorder; (5) service connection for an upper back disorder; (6) service connection for a left knee disorder; and (7) service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).)


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from June 2001 to July 2003.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in pertinent part, granted service connection for mechanical low back pain and right and left foot plantar fasciitis, assigning initial 10 percent disability ratings for each disability, effective July12, 2003 (the day after the Veteran's separation from active service).  The case was subsequently transferred to the RO in Chicago, Illinois.  In a September 2004 rating decision, the RO assigned a 20 percent disability rating for the low back disability, effective July 12, 2003.  In an April 2008 rating decision, the RO denied a rating in excess of 20 percent for the low back disability and ratings in excess of 10 percent for the right and left foot plantar fasciitis.

A January 2014 rating decision granted a temporary 100 percent rating for the service-connected left foot plantar fasciitis, effective March 1, 2013 to November 1, 2013, based on surgical or other treatment necessitating convalescence and reassigned a 10 percent rating, effective November 1, 2013.  

This case involves a long and potentially confusing procedural history.  For this reason, additional procedural explanation is required to understand the issues currently on appeal.  Historically, in June 2003, the Veteran filed an original claim for service connection for feet pain, bilateral knee pain, bilateral ankle pain, and lower back pain.  In an October 2003 rating decision, the RO granted service connection for right and left foot plantar fasciitis and mechanical low back pain, assigning 10 percent initial ratings for each, and granted service connection for bilateral hearing loss and gall bladder removal residuals, assigning noncompensable (0 percent) ratings, which were all effective July 12, 2003 (the day after the Veteran's separation from active service).  

In March 2004, the Veteran filed a notice of disagreement with the initial 10 percent ratings assigned for the service-connected right foot, left foot, and low back disabilities.  As noted above, in a September 2004 rating decision, the RO assigned an initial 20 percent disability rating for the low back disability, effective July 12, 2003.  Additionally, in September 2004, the RO issued a statement of the case that only addressed the low back disability.  In an October 2004 substantive appeal (VA Form 9), the Veteran perfected the appeal for a higher initial rating for the low back disability.  

In August 2006, the Board remanded the issues of higher initial ratings for the low back disability and right and left foot plantar fasciitis for additional development.   In the March 2009 Board decision, the Board found that, because no appeal was received within 60 days following the issuance of the March 2008 statement of the case, the issues of higher initial ratings for right and left foot plantar fasciitis were not in appellate status before the Board.  Further, the Board denied a higher initial rating in excess of 20 percent for the low back disability.  

In December 2013, the Board vacated the Board's prior March 2009 decision finding that the issuance of the decision without consideration of the February 2008 VA spine examination report, which the Board found to be constructively in the possession of VA at the time of the March 2009 decision, was a denial of the Veteran's due process rights.  The Board further noted that the issues of higher initial ratings for right and left foot plantar fasciitis were still in appellate status before the Board.  

In February 2008, the Veteran was afforded a VA examination with regard to the claimed foot disabilities.  The RO subsequently readjudicated these issues, issuing a new rating decision in April 2008.  In June 2008, the Veteran filed a timely notice of disagreement with the April 2008 rating decision and a statement of the case was issued in August 2010.  In a November 2010 substantive appeal (VA Form 9), the Veteran perfected the appeal with respect to higher initial ratings for right and left foot plantar fasciitis.  As such, the Board finds that the issues of higher initial ratings for right and left foot plantar fasciitis are properly in appellate status.  In December 2013, the Board, in pertinent part, remanded the appeal for further development. 

In May 2006, the Veteran testified at a Board hearing at the local RO in Chicago, Illinois, before a Veterans Law Judges (Travel Board hearing).  In February 2013, the Veteran testified at a Board videoconference hearing at the local RO in Chicago, Illinois, before the undersigned Veterans Law Judges sitting in Washington, DC.  Transcripts of the hearings are of record.  The Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

As noted above, the Veteran testified at two hearings before two different Veterans Law Judges concerning the three issues presently before the Board, namely, higher initial ratings for the low back (lumbar spine) disability, right foot plantar fasciitis, and left foot plantar fasciitis.  The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2002 & Supp. 2014); 38 C.F.R. § 20.707 (2014).  Additionally, when two hearings have been held by different Veterans Law Judges concerning the same issues, the law requires that the Board assign a third Veterans Law Judge to decide the issues because a proceeding before the Board may be assigned either to an individual Veterans Law Judge or to a panel of not less than three members of the Board.  38 U.S.C.A. § 7102(a) (West 2002); 38 C.F.R. § 19.3 (2014).

In October 2014, the Veteran indicated that he wanted to appear at a third Board hearing at the local RO in Chicago, Illinois, before a third Veterans Law Judge.  As the Veteran has requested an additional Board hearing, and the third hearing has yet to be carried out, a remand is necessary to afford the Veteran a Board hearing at the local RO (Travel Board hearing).  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before the Board at the local RO in Chicago, Illinois (Travel Board hearing) on the following issues: higher initial ratings for the low back (lumbar spine) disability, right foot plantar fasciitis, and left foot plantar fasciitis.  Once the hearing is conducted, or in the event the Veteran cancels the hearing request or otherwise fails to report for the hearing, the case should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



